Case 3:17-cv-00101-RDM Document 435 Filed 02/24/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
: 3:17-CV-101

V. : (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants

SPECIAL MASTER ORDER #70

NOW, THIS 24th DAY OF FEBRUARY 2020, IT IS HEREBY ORDERED THAT the
parties’ joint request to extend the expert witness discovery deadline until March 11, 2020,
which request was submitted via email on February 21, 2020, is GRANTED. Having
conferred with Judge Mariani, the parties are advised that, absent extraordinary
circumstances, no additional extension of the expert witness discovery deadline will be

granted.

s/ Thomas |. Vanaskie
THOMAS |. VANASKIE
SPECIAL MASTER
